                        Case 8:19-cv-01429-JVS-ADS Document 24 Filed 05/05/20 Page 1 of 1 Page ID #:156



                         1

                         2

                         3

                         4

                         5

                         6

                         7

                         8                            UNITED STATES DISTRICT COURT
                         9                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                        10

                        11    NANCY ASSI,                                     Case No: 8:19-CV-01429 JVS (ADSX)
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                                                                              Assigned to Hon. James V. Selna,
    (213) 689-2500




                        12
                                       Plaintiff,                             Courtroom 10c, and Magistrate Autumn D.
                        13                                                    Spaeth, Courtroom 6B
                        14       vs.                                          (Complaint filed on June 20, 2019)
                        15    COSTCO WHOLESALE
                        16    CORPORATION and DOES 1 to 100,                  ORDER RE DISMISSAL OF THE
                              INCLUSIVE,                                      ENTIRE ACTION WITH PREJUDICE
                        17

                        18             Defendants.
                        19

                        20          Having considered the Parties’ Joint Stipulation for Dismissal of the Entire Action
                        21   with Prejudice, and finding that good cause exists, the Court hereby ORDERS that
                        22   Plaintiff’s case 8:19-CV-01429 JVS (ADSX)is hereby DISMISSED with prejudice in
                        23   its entirety.
                        24

                        25   IT IS SO ORDERED.
                        26   DATED: May 5, 2020                      ________________________________
                        27                                              Judge James V. Selna
                        28
                                                                        -1-

                                                                                        ORDER RE JOINT STIPULATION RE DISMISSAL
